Citation Nr: 1628079	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  14-25 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to burial benefits in excess of $2,000.00.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel




INTRODUCTION

The Veteran had active duty service from September 1970 to June 1972.  The Veteran died in November 2012 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision from the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.

This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.   

A review of the record indicates that the appellant was represented in this appeal by the Paralyzed Veterans of America and then by Disabled American Veterans (DAV).   In January 2016, she revoked power of attorney of DAV and indicated that she wished to proceed pro se.  She confirmed her desire to represent herself pro se at her May 2016 hearing.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

 1.  The Veteran died in November 2012, and the appellant is his surviving spouse.
 
 2.  In a February 2013 rating decision, the RO granted service connection for the cause of the Veteran's death.
 
 3.  In the February 2013 decision, the appellant was awarded the maximum $2,000 in burial benefits based on the Veteran's service-connected death.


CONCLUSION OF LAW

The criteria for payment of additional VA burial benefits in excess of $2,000 are not met.  38 U.S.C.A. §§ 2302 , 2307, 5107 (West 2014); 38 C.F.R. §§ 3.1700, 3.1704 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93 ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's Office of General Counsel  has recently held that the notice provisions of the VCAA apply to claims for burial benefits administered by the National Cemetery Administration.  However, VA's Office of General Counsel  added that VCAA notice is unnecessary in burial benefit cases where the applicable law and undisputed facts establish that the claimant is ineligible for the claimed benefit.  See VAOPGCPREC 2-2014 (May 19, 2014).

In this regard, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  The present burial benefits case, as is further discussed below, is decided as a matter of law.  The appellant was awarded VA burial benefits for a service-connected disability in the amount of $2,000.00; VA law does not permit an award in excess of that amount.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist. 

Law and Analysis

Burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial. 38 U.S.C.A. § 2302; 38 C.F.R. § 3.1700. 

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and non-service-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed regulations 38 C.F.R. §§ 3.1600  through 3.1612 and replaced them with the new §§ 3.1700 through 3.1713.  The purpose of the new regulations was twofold: to reorganize and rewrite for clarity, in plain language, the provisions applicable to burial benefits, and to streamline the application and payment process.  79 Fed. Reg. 32,653- 32,662 (June 6, 2014).  The final rulemaking is applicable to claims for burial benefits pending on or after July 7, 2014.  In the present case, the Veteran's claim for burial benefits was pending beginning in December 2012, and as such, the amended regulations apply. 

The Board notes that the AOJ did not consider the appellant's claim in light of the new regulations; however, the substantive requirements for a service-connected burial allowance remain the same as in the previous version of the regulations. Because the new regulations were specifically rewritten for clarity, the Board will cite principally to the new regulations.  There is no prejudice to the appellant in proceeding with the issuance of a final decision with the new regulations.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

Under 38 U.S.C.A. § 2307  and 38 C.F.R. § 3.1704(b) , survivors of a deceased veteran may be entitled to burial allowances at differing rates when certain conditions are met.  Specifically, if a veteran's death is the result of a service-connected disability, burial benefits may be paid in an amount not to exceed the greater of $2,000, or the amount authorized to be paid under section 8134(a) of title 5 in the case of a Federal employee whose death occurs as the result of an injury sustained in the performance of duty.  38 U.S.C.A. § 2307. 

In this case, the Veteran was service-connected and received disability benefits at the time of his death.  The RO granted service connection for the cause of the Veteran's death, thereby making the appellant eligible for reimbursement of funeral and burial expenses paid on behalf of the Veteran.  The maximum allowable benefit under the law is $2,000, as is listed in 38 U.S.C.A. § 2307. 

The Board does acknowledge the appellant's contentions that the amount granted is below the actual expenses paid for the funeral and burial.  However, the law does not provide for full reimbursement of funeral expenses.  Rather, it provides a maximum amount set by statute.  As such, the appellant has correctly received $2,000 from the RO representing the maximum allowable benefit under the law for burial expenses. 

The only circumstances under which additional burial benefits may be awarded in the case of a service-connected death do not apply to this case.  In this regard, the Veteran was eligible for burial in a national cemetery due to his status as a veteran. 38 C.F.R. § 38.620(a).  If a Veteran is buried in a national cemetery, an allowance may be paid for transportation expenses related to the burial in a national cemetery. 38 C.F.R. § 3.1704(c)  (previously at 38 C.F.R. § 3.1600(g)).  A plot or interment allowance (of up to $700) for burial in a State veteran's cemetery may also be paid, when all relevant criteria are met, to include a claim based on a veteran's death after October 31, 2000, involving either deceased members of a reserve component of the Armed Forces not otherwise eligible for internment in a national cemetery, or deceased former members of a reserve component of the Armed Forces not otherwise eligible for interment in a national cemetery who were discharged or released from service under conditions other than dishonorable.  38 C.F.R. § 3.1707.  However, the Veteran was not buried in a national veteran's cemetery, and does not meet all of the relevant eligibility criteria for reimbursement for burial in a state veteran's cemetery.   As such, the relevant additional burial expenses may not be awarded.  Additionally, provisions authorizing an allowance (of up to $700) when a veteran who dies while hospitalized in a VA facility do not apply in the case of a service-connected death.  See 38 U.S.C.A. § 2307; 38 C.F.R. § 3.1706 (previously at 38 C.F.R. § 3.1605(a)).

The Board acknowledges the appellant's testimony, in which she indicated that the $2,000 paid by VA did not cover the Veteran's total funeral expenses and that she was unaware that the total funeral and burial costs would not be reimbursed by VA.  The Board is sympathetic to the appellant's situation.  However, burial benefits have already been paid to the maximum amount allowable by law, and there is no other legal theory of entitlement under which the appellant could be given additional burial benefits.  The Board is bound by the applicable law and regulations as written and it has no power to grant benefits not authorized by law. 38 U.S.C.A. § 7104(c).  With the appellant having been granted all possible burial benefits under the law, the appellant's claim must regrettably be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994).


ORDER

Entitlement to burial benefits in excess of $2,000.00 is denied.




____________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


